FILED
                            NOT FOR PUBLICATION                             MAR 01 2011

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



LOURDES PEREGRINA GARCIA,                        No. 06-74338

              Petitioner,                        Agency No. A078-241-205

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted February 18, 2011
                              Pasadena, California

Before: ALARCÓN, RYMER, and BYBEE, Circuit Judges.

       Lourdes Peregrina Garcia, a native and citizen of Mexico, petitions for

review from a decision by the Board of Immigration Appeals (“BIA”) dismissing

her appeal from the Immigration Judge’s (“IJ”) denial of her application for

asylum, withholding of removal, voluntary departure, relief under the Convention




        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Against Torture, adjustment of status, and cancellation of removal. We have

jurisdiction under 8 U.S.C. § 1252(a)(1) and deny the petition.

      Peregrina Garcia presents only two issues for our review. One, she contends

that the IJ erred in admitting a letter into evidence from her ex-spouse in violation

of 8 U.S.C. § 1367. Section 1367 prohibits “an adverse determination of

admissibility or deportability . . . using information furnished solely by-- (A) a

spouse or parent who has battered the alien or subjected the alien to extreme

cruelty[.]” 8 U.S.C. § 1367(a)(1). Two, she argues that “[t]he conduct of the

Immigration Judge was so prejudicial during the hearings that it amounted to a

denial of due process to Petitioner.”

      The admission into evidence of Peregrina Garcia’s ex-spouse’s letter does

not merit reversal. The IJ explained that he had not relied on the letter in reaching

his decision because the letter was “not worthy of evidentiary weight since its

maker was not present to be questioned.” Therefore, there was no prejudice, and

the IJ’s decision does not violate § 1367.

      The IJ denied each of Peregrina Garcia’s claims to avoid removal because

she was not a credible witness. Peregrina Garcia contends that she was denied her

right to due process because the IJ “[took] over the role of prosecutor[.] Pursuant

to 8 U.S.C. § 1229a(b)(1), an IJ has the authority to “interrogate, examine, and


                                             2
cross-examine the alien and any witnesses.” The record does not reflect that the IJ

was biased against Peregrina Garcia or that his cross-examination violated her right

to due process by preventing her from presenting evidence to support her claims.

      The petition for review is DENIED.




                                         3